Citation Nr: 1503724	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-00 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for a postoperative right knee strain.

2.  Entitlement to an initial disability rating greater than 10 percent for a postoperative left knee strain.

3.  Whether the Veteran filed an adequate and timely Notice of Disagreement (NOD) with a February 2010 rating decision that denied service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.   


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from May 1986 to July 2006.

The increased rating issues for the knee disabilities come before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of the adequacy and timeliness of an NOD comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2013 decision from the same RO.  In that decision, the RO determined that the Veteran did not file an adequate, timely NOD with respect to several of the service connection issues that were denied in the February 2010 rating decision.  

In July 2014, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  

The Board observes that, in a recent June 2013 rating decision, the RO granted the Veteran's claims for service connection for a right quadriceps tear and a postoperative pilonidal cyst.  The RO assigned noncompensable ratings (zero percent disabling) for each disability.  However, a review of the record reveals that neither the Veteran nor his attorney submitted a timely NOD within one year of the June 2013 rating decision, as to the initial ratings assigned for these disabilities.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2014); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, the issues of entitlement to increased ratings for a right quadriceps tear and a postoperative pilonidal cyst are not on appeal before the Board.  As explained to the Veteran and his attorney at the July 2014 hearing, the Board does not have jurisdiction for these particular issues.

Rather, the Board finds that the issues of entitlement to increased compensable ratings for a right quadriceps tear and a postoperative pilonidal cyst were raised by the record at the July 2014 hearing, but have not yet been adjudicated by the RO.  See e.g., August 2014 attorney brief at page 12; July 2014 hearing testimony at pages 4-6, 8.  Therefore, the Board does not have jurisdiction over these increased rating issues, and they are referred to the RO for appropriate development and adjudication.  38 C.F.R. § 19.9(b) (2014).  

In addition, the issues of whether there was clear and unmistakable error (CUE) in a February 2010 rating decision that denied service connection for a bilateral ear disorder, a bilateral shoulder disorder, a right quadriceps tear, and a postoperative pilonidal cyst have been raised by the record, but have not been properly adjudicated by the RO.  See e.g., August 2014 and September 2014 attorney briefs; July 2014 hearing testimony at pages 4-5, 8, 17-18, 22.  Therefore, the Board does not have jurisdiction over these CUE issues, and they are referred to the RO for appropriate development and adjudication.  38 C.F.R. § 19.9(b) (2014).   See also Young v. Shinseki, 25 Vet. App. 201, 203 (2012) (per curium order) (recognizing that "referral of a matter is appropriate only when the Board lacks jurisdiction over the matter being referred; remand is the appropriate action when the Board has jurisdiction over the matter.")
FINDINGS OF FACT

1.  A the July 2014 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that the appeal was being withdrawn for the issues of entitlement to initial disability ratings greater than 10 percent for postoperative right and left knee strains. 
  
2.  The Veteran did not file an adequate and timely NOD within one year of the February 2010 rating decision for the issues of service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran and his representative for the issues of entitlement to initial disability ratings greater than 10 percent for postoperative right and left knee strains have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The requirements are not met for an adequate and timely NOD within one year of the February 2010 rating decision for the issues of service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.28, 19.34, 20.101(c), 20.200, 20.201, 20.300, 20.302(a), 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Board has determined in the decision below that the Veteran did not submit an adequate and timely NOD with regard to portion of the February 2010 rating decision that denied service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  As such, the Board does not have appellate jurisdiction to consider the merits of the claim. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2014).  Thus, VA is not required to take any further action to assist the claimant. 38 U.S.C.A. § 5103A(a) (West 2002). See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002);Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The Veteran was properly notified of the jurisdictional problem in a March 2013 letter, in a May 2014 statement of the case, and during the July 2014 hearing before the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  There has not been any allegation of any error in the notice provided to the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed.  The hearing focused on why the Veteran and his representative believed that the February 2011 NOD constituted an appeal of the claims for service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition, and they demonstrated actual knowledge of the evidence necessary to substantiate that claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran and his representative have been provided ample opportunity to present evidence and argument in support of his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  


II.  Dismissal of Increased Rating Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, at the July 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative withdrew the appeal for the issues of entitlement to initial disability ratings greater than 10 percent for postoperative right and left knee strains.  See testimony at pages 3-4; Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal, and these particular issues are dismissed.


III.  Adequacy and Timeliness of NOD

In a February 2010 rating decision, the RO denied the claims for service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  In the same February 2010 rating decision, the RO also denied the Veteran service connection for a right quadriceps tear and a postoperative pilonidal cyst, in addition to granting service connection for right and left knee strains.  For the service connection grants, the RO assigned 10 percent ratings for both the right and left knee strains.  The RO provided the Veteran with notice of this rating decision in a February 9, 2010, letter.  There is no dispute as to these facts.

On February 4, 2011, the Veteran submitted a NOD.  This NOD was filed within one year of the February 2010 rating decision.  In this NOD, the Veteran stated "I disagree with your [rating] decision dated February 9, 2010, and I intend to appeal.  In particular, I disagree with: ...."  The Veteran then went on to list the issues he disagreed with - specifically, the disability ratings assigned for his right and left knee, the denial of service connection for a right quadriceps tear, and the denial of service connection for a postoperative pilonidal cyst.  The Veteran did not list any other issues from the February 2010 rating decision with which he disagreed.  The Veteran concluded by asking for the RO to send him a SOC "so that I can determine how best to proceed with my appeal."  

In a later statement accompanying a December 2011 VA Form 9, the Veteran's representative argued that, in the February 2011 NOD, the Veteran had also intended to appeal the denials for the issues of service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  The Veteran and his representative believed that the RO should have issued a Statement of the Case (SOC) for these particular service connection issues.  

In a March 2013 letter, the RO determined that the Veteran did not file a timely NOD for the denials of service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  The RO noted that the February 2011 NOD had not specifically disagreed with these issues, such that it was not incumbent upon the RO to issue an SOC.  The Veteran was further advised that he could file a claim to reopen for these issues.  Eventually, the Veteran perfected the appeal for the issue of the adequacy and timeliness of the February 2011 NOD to the Board.  The Board will now address this issue.

The Veteran has contended that the first sentence of his February 2011 NOD ("I disagree with your decision") was all-encompassing and covers disagreement with the entire February 2010 rating decision.  He has asserted that the second sentence of the NOD merely set out particular parts of the February 2010 rating decision that are most in question.  The Veteran has alleged that he still intended to appeal the other issues that he did not list.  He has stated he wanted to appeal all of the issues in the February 2010 rating decision.  He has also maintained that subsequent documentation, although submitted well-beyond one year after the February 2010 rating decision, explained his intent to properly appeal the other service connection issues.  See December 2011 VA Form 9; March 2014 NOD; June 2014 VA Form 9; August 2014 and September 2014 attorney briefs; July 2014 hearing testimony at pages 22-32.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a Substantive Appeal (VA Form 9 or equivalent) after a Statement of the Case (SOC) is furnished to the claimant.  There must be a decision by the RO, the claimant must express timely disagreement with the decision (a NOD), VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. 

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  If the RO gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  All communications should be liberally construed.  See id. at 561-62.  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  See also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994). 

The NOD must be filed with the VA office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the NOD or Substantive Appeal must be filed with the VA office that has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300.

A claimant or his or her representative must file a NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).  The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  Id.  If a NOD is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal. 38 U.S.C.A. § 7105(c). 

Whether a NOD has been filed in a timely manner is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to timely filing of the NOD, the claimant will be furnished a SOC on the issue of whether the NOD was timely.  38 C.F.R. §§ 19.34, 20.101(c).   

In addition, whether a NOD is adequate is an appealable issue.  If the claimant and his or her representative protests an adverse determination made by the RO with respect to the adequacy of a notice of disagreement, the claimant will be furnished a SOC.  38 C.F.R. §§ 19.28, 20.101(c).   

Perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme, which requires the filing of both a NOD and a formal appeal. See 38 U.S.C.A. § 7105; see also Roy v. Brown, 5 Vet. App. 554 (1993).

The Board may implicitly or explicitly waive the issue of the timeliness of a Substantive Appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal.  See 38 U.S.C.A. §§ 7105(d)(5), 7108; see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [the Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction].

As noted by the United States Court of Appeals for the Federal Circuit, "it is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

Upon review of the evidence, the Board finds that the Veteran and his representative failed to file an adequate and timely NOD with the RO's February 2010 rating decision for the issues of entitlement to service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  The earliest date that an NOD was received by the RO from the Veteran for these particular issues was in December 2011, which was well beyond the one-year time period for filing.  See 38 C.F.R. § 20.302(a). 

The central issue in this case is whether the February 2011 NOD was adequate in terms of appealing the portion of the February 2010 rating decision denying service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  The Board finds that the February 2011 NOD was not adequate for these particular issues.  That is, given that the RO provided notice in the February 2010 rating decision that adjudicative determinations were made on several issues at the same time, VA regulation provides that the specific determinations with which the claimant disagrees must be identified.  See 38 C.F.R. § 20.201.  

The Court of Appeals for the Federal Circuit (Federal Circuit) has made a distinction between a general or vague NOD, which appeals the entire rating decision because the NOD does not specifically limit the issues on appeal, and a specific NOD, which limits VA's attention to the specific matters mentioned. See Collaro v. West, 136 F.3d at 1309-10; Ledford v. West, 136 F.3d 776 (Fed.Cir.1998); Buckley v. West, 12 Vet. App. 76, 82-83 (1998).  Although VA must liberally construe all filings by a claimant, the Court has held that it will not broaden the scope of clear and succinct issues pressed in the NOD. See Jarvis v. West, 12 Vet.App. 559, 562 (1999).  

In the present case, in the February 2011 NOD, the Veteran specifically stated, "[i]n particular, I disagree with: ..."  He then listed the issues he disagreed with - specifically, the disability ratings assigned for his right and left knee, the denial of service connection for a right quadriceps tear, and the denial of service connection for a postoperative pilonidal cyst.  Thus, despite the Veteran and his representative's contentions otherwise, the NOD was not general or vague.  Rather, they specifically identified several issues that they wished to appeal.  

The Veteran and his representative did not list, identify, or otherwise reference the issues in question here - service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  An NOD must make it clear that he intended to appeal these issues.  See 38 C.F.R. § 20.201.  Here, the Veteran did not specify that he was appealing the bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition claims, even though he was specific as to other issues.  As such, they did not convey any intent to appeal the denial of those issues and to find otherwise would require the RO to read the minds of the Veteran and his representative.  The RO was therefore correct in not considering the issues that they did not list, as the terms used in that correspondence cannot be reasonably construed as disagreement with these other issues.  

The Board does acknowledge the argument that later submissions demonstrated the Veteran's intent to appeal the denial of the issues of entitlement to service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition, even though such correspondence was submitted beyond one year after the February 2010 rating decision.  See December 2011 VA Form 9; March 2014 NOD; June 2014 VA Form 9; August 2014 and September 2014 attorney briefs; July 2014 hearing testimony at pages 22-32.  However, such an argument amounts to post hoc rationalization.  These later submissions do not demonstrate any intent to appeal these other issues at the time of the filing of the February 2011 NOD.  In other words, even if such correspondence does show an intent to appeal, such an intent was demonstrated after the one-year appeal period.

The Board emphasizes that the Veteran was informed of his right to appeal the RO's February 2010 rating decision in a VA Form 4107 ("Your Rights to Appeal Our Decision"), which was mailed to him with the February 9, 2010, notice letter accompanying the rating decision.  On the VA Form 4107 itself, there is a section titled "How do I start my appeal?"  This section advises that, to begin the appeal, the Veteran should write the RO a letter telling them he disagrees with the decision - a NOD.  This section then advises that "[i]f we denied more than one claim for a benefit (for example, if you claimed compensation for three disabilities and we denied two of them), please tell us in your letter which claims you are appealing."  
This form was sent to the Veteran's most recent address of record at that time, and it was not returned as undeliverable, and there is no other indication of nonreceipt.  Thus, the Veteran clearly had notice about how to correctly file an NOD, to include identifying the issues he intended to appeal.     

For the foregoing reasons, the Board concludes that the Veteran did not file an adequate and timely NOD with the February 2010 rating decision with respect to the issues of entitlement to service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

The issue of entitlement to an initial disability rating greater than 10 percent for a postoperative right knee strain is dismissed.

The issue of entitlement to an initial disability rating greater than 10 percent for a postoperative left knee strain is dismissed.

As the Veteran did not file an adequate and timely NOD with a February 2010 rating decision that denied service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition, the appeal is denied.    



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


